      Case 3:20-cv-00271 Document 17 Filed on 10/20/20 in TXSD Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                  GALVESTON DIVISION

                                                   §
ANDREA O’ROURKE, individually and on               §
behalf of similarly situated individuals           §
                                                   §
                      Plaintiff,                   §
                                                   §      CIVIL ACTION NO. 3:20-CV-00271
v.                                                 §
                                                   §
LANDYRY’S CRAB SHACK INC. d/b/a                    §
BOARDWALK INN                                      §
                                                   §
                     Defendants                    §
                                                   §

                                        JURY DEMAND

        Plaintiff, Andrea O’Rourke, hereby demands a trial by jury on all triable issues alleged in

Plaintiff’s original Complaint (ECF Docket #1)



October 20, 2020                             Respectfully Submitted,

                                             TRAN LAW FIRM

                                             /s/ Trang Q. Tran
                                             Trang Q. Tran
                                             Federal I.D: 20361
                                             Texas Bar No. 00795787
                                             2537 S. Gessner, Suite 104
                                             Houston, Texas 77063
                                             Telephone: (713) 223-8855
                                             Facsimile: (713) 623-6399
                                             trang@tranlf.com
                                             Service@tranlf.com

                                             ATTORNEY FOR PLAINTIFF




Plaintiff’s Jury Demand                                                                  Page 1 of 2
      Case 3:20-cv-00271 Document 17 Filed on 10/20/20 in TXSD Page 2 of 2




                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 20, 2020, I electronically filed the foregoing with the Clerk
of Court by using the CM/ECF system, which will send notice of electronic filing to all counsel
registered in this case.

                                                    /s/ Trang Q. Tran
                                                    Trang Q. Tran




Plaintiff’s Jury Demand                                                                     Page 2 of 2
